DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 8, 2022, was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-15, 17-31, 33-41 and 155-160 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al., (US Pat Pub 20090011403 published Jan 2009; priority to May 2004).
Smith et al., teach methods for separating one or more analytes present in a fluid sample. The methods involve passing the fluid through or into a microporous material, wherein the analytes are localized near the surface of the microporous material. In one method, once the analyte is localized, the analyte can be detected, counted, and correlated in order to determine the concentration of the analyte in the sample abstract]. Smith et al., teach a method comprising: collecting from a patient, (gargled) fluid that potentially contains a particulate selected from the group consisting of: a bacterium and a virus. Sample fluids that contain analytes include biofluids, such as saliva, sputum, and bronchalveolar lavage fluid. Other sample fluids that can be used include various preparations containing bacteria, viruses, fungi, spores, cell cultures, lysed ingredients thereof, or combinations thereof [para. 0068].  Thereby teaching gargle and mucus.  Smith et al., teach the method involves passing the fluid through a filter composed of a microporous material, wherein the analytes are localized near the surface of the microporous material [para. 009]. Smith et al., teach passing the gargled fluid through a filter wherein the analyte is contacted with any of the microporous materials described herein, the microporous material prevents or inhibits the analyte from passing into and through the material; thereby teaching claims 1-8. The microporous material interacts with the analyte to substantially prevent molecular collapse of the analyte through the microporous material. In one aspect, surface filtration can be used to rapidly localize and concentrate the analyte [para. 133].  Smith et al., teach testing for the presence of the particulate trapped by the filter when the localized analyte is near the surface of the microporous material and not trapped within the microporous material. Referring to FIG. 1 b [para. 0135]; thereby teaching claim 1. 
Smith et al., teach claim 2 wherein once the analyte has been localized near the surface of the microporous material, such as a composite or a modified microporous material, further processing steps may be performed. The analyte can also be detected. For example, the analyte can also be counted, correlated, purified, or collected.  The “count” a particular analyte that has been localized on the planar surface of a filter  [para. 0062-63]. 
Smith et al., teach Any type of bacteria can be an analyte [para, 0084]. The micropore material can have diameters ranging in size from about 0.02 microns to about 0.2 microns. For very large analytes, such as intact bacteria, cells, particulate, etc. larger pore sizes are contemplated [para. 0150]; thereby teaching claim 3. Smith et al., teach Streptococcus,  Streptococcus pyogenes, Streptococcus agalactiae, and Streptococcus viridans group [para, 0084]; thereby teachings claims 4-7, 12, 14.  In one aspect, qualitative nucleic acid counting or detection may be advantageously performed. In this aspect, final correlation of detected signal to the initial sample concentration is of lesser importance. For instance, identification of the presence or absence of a pathogen, rather than exact concentration, is frequently sufficient for diagnosis. Examples include, but are not limited to, identification of biological warfare agents, identification of Strep A bacteria in throat swabs [para. 298] thereby teaching claim 6 and 13. The patient sample filtrate is then lysed to free the viral nucleic acids. The lysed patient sample filtrate is filtered then rinsed through a second microporous material to localize the virion-derived nucleic acids near the surface of the second microporous material [para 123].  In one aspect, an enzyme or surfactant can be present in the sample. As more fully discussed later, the effect of various buffers, salts, proteins, surfactants, etc. on localization depends on the nature of the interaction between the microporous surface and the analyte [para 0146]; thereby teaching claims 7-8. Materials that coat microporous surfaces, for instance, proteins, surfactants, and the like, can affect localization by modification of the analyte-surface interaction [para. 0147]. 
Smith et al., teach  qualitative nucleic acid counting or detection may be advantageously performed. In this aspect, final correlation of detected signal to the initial sample concentration is of lesser importance. For instance, identification of the presence or absence of a pathogen, rather than exact concentration, is frequently sufficient for diagnosis. Examples include identification of Strep A bacteria in throat swabs [para. 0298]; thereby teaching claim 9, 10 and 13. Detection pigment can be applied to the microporous materials using techniques known in the art including, but not limited dipping, spraying, brushing, etc. In one aspect, independent solutions of the tin compound and pigment are produced, and the microporous material is dipped in the tin solution followed by dipping in the pigment solution [para 0174].
Detention of analytes to a “scaffolding” matrix, for instance of macromolecules localized to a microporous material can greatly improve activity by minimizing surface inactivation and improving mass transfer by allowing flow through the active microporous material [para 226]. The antibodies can be tested for their desired activity using the in vitro assays described herein, or by analogous methods, after which there in vivo therapeutic and/or prophylactic activities are tested according to known clinical testing methods [para 192]. Detection of the analyte can be accomplished with other techniques including, but not limited to, fluorescence, phosphorescence, chemilumenescence, bioluminescence, Raman spectroscopy, optical scatter analysis, plasmon resonant particle (PRP) analysis, etc. and other techniques generally known to those skilled in the art [para. 250]. Biochemical flow analyzers, or a part of a biosensor. In one aspect, a bioactive agent can be covalently attached to the microporous material either directly or by a linker as described [para. 208]; thereby teaching claim 11.
Smith et al., teach techniques exist to purify nucleic acids. For example, multiple organic reagent extraction/precipitation using chloroform, phenol, and lower alcohols have been used for many years to isolate and purify nucleic acids for subsequent analysis. Additional purification techniques include chromatographic techniques using ion-exchange chromatography, reversed phase chromatography, affinity chromatography, and various combinations thereof [para. 5]. The patient sample  is filtered through a microporous material described herein. The microporous material localizes all soluble nucleic acids (e.g., ssDNA, dsDNA, ssRNA, dsRNA) as well as cellular components larger than several microns in diameter. Analytes are pass through the filter, and the patient sample filtrate is then lysed to free the nucleic acids. The lysed patient sample filtrate is filtered then rinsed through a second microporous material to localize the virion-derived nucleic acids near the surface of the second microporous material [para. 123]. See also Example 10; thereby teachings claims 12, 14 and 15. 
In one aspect, once the analyte is localized on the microporous material or substrate, the localized analyte can be destabilized for further manipulation. The term “destabilized” as used herein is defined as any process that weakens the interaction between the analyte and the surface of the microporous material or substrate so that the localized analyte becomes more accessible for chemical manipulation. Typical interactions that can occur between the analyte and the microporous material or substrate include, but are not limited to, ionic or charged-charged interactions, hydrophobic/hydrophilic interactions, and mechanical/physical entanglement of one or more analytes. Varying degrees of destabilization of the analyte are possible, and will vary depending upon the analyte, the microporous material/substrate, and destabilizing technique that is employed. For example, destabilization of the analyte can completely remove the localized analyte from the microporous material and solubilize the analyte. Alternatively, a portion of the analyte can be destabilized while another portion of the analyte can interact with the microporous material [para 0313] thereby teaching claims 17-19.
Smith et al., teach known volume samples and surface filters or depth filters can be used for prefiltration of impurities and other debris from a sample before analyte separation and localization. To assist with improving filterability of test samples, other techniques known by those skilled in the art can be used in combination with any of the articles described herein. These include prefiltering test samples to remove large impurities, or treatment of test samples such as by sample digestion involving the use of enzymes, use of surfactants, use of chaotropic agents, ultrasonic and thermal treatments, protein precipitation, and the like  [para 128]; thereby teaching claim 20.
Smith et al., teach These include prefiltering test samples to remove large impurities, or treatment of test samples such as by sample digestion involving the use of enzymes, use of surfactants, use of chaotropic agents, ultrasonic and thermal treatments, protein precipitation, and the like [PARA. 128] thereby teaching claim 20 and 21.  Example 8 teach test sample digestion was investigated by use of 3 incubation mixtures containing the ingredients and subject to the conditions listed in Table 5 below. Ingredients included proteinase K Enzyme, Triton X-100, Tween 20 or SDS.  Tween 20 comprises polysorbate; thereby teaching claim 21-22.
Smith et al., teach sample fluids that can be used include various preparations containing bacteria, viruses, fungi, spores, cell cultures and detected signal to the initial sample concentration is of lesser importance. For instance, identification of the presence or absence of a pathogen. Examples include, identification of the MecA gene in S. aureus cultures to determine drug resistance,[para 0068 and 0298]; thereby teaching claims 24 and 155.   Figure 30 shows the effect of phosphate buffer concentration on nucleic acid retention or elution for plain unmodified and amine (ethylenediaminopropyltrimethoxysilane, EDAPS) modified membranes. Additional mediums include Tris buffer and NaCl. In one aspect, in order to assist with analyte localization, various inorganic salts can optionally be utilized in the sample solutions. For example, salts such as NaCl or chaotropic salts including guanidinium isothiocyanate, guanidinium hydrochloride, and the like, can also be utilized as desired in the sample solutions [para 0145]; thereby teaching claim 25.
In another aspect, FIG. 15 b is a schematic depiction of a filter system that employs filter assembly with prefiltration according to an alternative embodiment. As depicted in FIG. 15 b, filter assembly can be used in conjunction with a prefiltration device  such as a syringe type filter (shown) or filter plate (fixed or removable, not shown). The prefiltration device contains a prefilter  that is configured to retain contaminants or impurities larger than the micropores in prefilter, while allowing particles containing analytes in the fluid to pass through the first filter. In one aspect, when the analyte is a nucleic acid, the nucleic acid can include virions, bacteria, spores, and the like. The prefilter  can be a surface filter such as a membrane filter, or prefilter can be a depth filter. During use, test sample is filtered through prefilter into well. Additional reagents, such as virion lysing agents, dyes, buffers, etc., may be added to the filtered test sample in well. The filtered test sample is incubated and then filtered through analysis filter to effect nucleic acid capture and localization [para 333-334]; thereby teaching claims 23, 26-29, 31, 33-35. 
Smith et al., teach membranes are two dimensional structures with limited thickness. In one aspect, membrane filters have a thicknesses of from less than 1 micron to greater than 100 microns. In one aspect, the membrane has a thickness of 1 micron to 100 microns, 10 microns to 90 microns, 20 microns to 80 microns, 30 microns to 70 microns, or 40 microns to 60 microns. In another aspect, 0.2 micron Anopore™ inorganic oxide membranes are typically 40 to 50 microns thick, while 0.02 micron Anopore membranes have a very thin 0.02 micron porous layer less than 1 micron thick overlying a 0.2 micron support layer that is approximately 40 microns thick [para 127]; thereby teaching claims 36-41 and 160. 
Smith et al., teach when the analyte is a nucleic acid, the localized nucleic acid can be analyzed using amplification techniques including, but not limited to, polymerase chain reaction, nucleic acid sequence based amplification, isothermal methodology, ligase chain reaction, and strand displacement amplification. Any of the amplification techniques disclosed in U.S. Pat. Nos. 4,683,195; 4,683,202; 4,965,188; 5,130,238; 5,354,668; 5,427,930; and 5,455,166, which are incorporated by reference in their entireties, can be used in any of the methods described herein. Depending upon the amplification technique used, a specific region of the nucleic acid or the entire nucleic acid can be amplified.  [para. 179]; thereby teaching claim 157. Smith et al., teach examples of suitable external detection devices that can be used herein include, but are not limited to, high speed scanning confocal epifluorometers, high sensitivity fluorescent confocal microscopes, charge coupled device (CCD) arrays such as CCD array based fluorescent microscopes, image intensified cameras, and the like. High speed scanning confocal epifluorometers are able to detect a few fluorescent labels on each nucleic acid. Several labeling schemes previously discussed (e.g., fluorescent microbeads, nucleic acid dyes, enzymes, quantum dots, etc.) produce substantially greater signal and are detectable with less sophisticated equipment [para 257]; thereby teaching claims 156, 158 and 159.
 	Therefore, Smith et al., teach the instant claims. 

Response to Arguments
4.	Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive. Applicants only argument appears to be drawn to the teaching of gargle fluid and ask about the . Applicants attention is directed to the instant specification at para [0010] as “For some applications, the liquid comprises gargled fluid, i.e., a gargle fluid that the patient has gargled in his or her mouth and spit out, perhaps along with some saliva. Alternatively, for some applications, the liquid comprises saliva not swabbed from the throat of a patient.”  Thus, a patient has gargled saliva in his or her mouth and spit out, for collection.  Therefore, saliva meets the claim limitation.  
Sputum is a mixture of saliva and mucus coughed up from the respiratory tract, typically as a result of infection or other disease and often examined microscopically to aid medical diagnosis. Therefore sputum is a liquid spit out of the mouth and throat with a liquid kept in motion by exhaling through it. Furthermore, the sputum liquid comprises saliva not swabbed from the throat of a patient. Thus, sputum can be a gargled fluid, meeting the claim limitation.
Applicants questioned why bronchalveolar lavage fluid was pointed out within the Smith teaching. The lavage process provides a washing. Bronchoalveolar Lavage or BAL is a minimally invasive procedure that involves instillation of sterile normal saline into a subsegment of the lung, followed by suction and collection of the instillation for analysis. 
Generally, Gargle is defined  as a liquid in the mouth or throat and agitate with air from the lungs. The instant specification states at para. [0112] “For some applications, collecting the fluid in the tube includes collecting gargled fluid in the tube.”  Therefore, the bronchalveolar lavage fluid agitate with air from the lungs  and collected instillation is encompassed within the explanations cited within the instant specification. The bronchalveolar lavage fluid liquid comprises saliva not swabbed from the throat of a patient, meeting the claim limitation.  Therefore, applicants argument is not persuasive and the rejection is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-15, 17-31, 33-41 and 155-160 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (US 20110318814) in view of Karabay et al. (Japanese Journal of Infectious Diseases, vol. 58, pp. 39-40,  February 1, 2005). 
      The claims are drawn to a method comprising: collecting, from a patient, gargled fluid that potentially contains a particulate selected from the group consisting of: a bacterium and a virus; passing the gargled fluid through a filter; and subsequently, testing for the presence of the particulate trapped by the filter.
       Kshirsagar et al.  disclose a method for testing for presence of a particulate selected from the group consisting of: a microorganism, a fungus, a bacterium, a spore, a virus, and a carbohydrate antigen (see paragraphs 02 and 03), the method comprising: collecting, in a tube, fluid that potentially contains the particulate; (Figure 2 - steps 210 and 220; paragraphs 96 and 97; Figures 8A and 8B - body 820 + support 830).  Kshirsagar et al. teach using a plunger (840), pushing the fluid through a filter (Figure 2 - step 230; Figs. 8A and 8B - filter 850) disposed at a location selected from the group consisting of: a distal portion (830) of the tube (820+830), and a distal end of the plunger; and subsequently, while the filter is inside the tube (paragraph 70: "directly detected" is understood to indicate implicitly that the filter does not have to be removed from the tube), ascertaining if any of the particulate was trapped by the filter by applying a particulate- presence-testing-facilitation solution (paragraph 70: “adding bioluminescent reagents"; Figure 2 - step 250) to the filter. Kshirsagar et al., teach claims 1-3. Kshirsagar et al.  also teach a  method for testing for presence of a particulate selected from the group consisting of: a microorganism, a bacteria, (see paragraphs 02 and 03), the method comprising: collecting, in a tube (Figure 2- steps 210 and 220; paragraphs 96 and 97; Figures 8A and 8B - body 820 + support 830) having a filter (850), fluid that potentially contains the particulate; passing the fluid through the filter (Figure 2- step 230); and subsequently, while the filter (850) is inside the tube (820+830), testing for presence of the particulate, by ascertaining if any of the particulate was trapped by the filter by applying a particulate- presence-testing-facilitation solution to the filter (see paragraph 70 as previously discussed). Examples of pathogens can include, but are not limited to  Streptococcus, spp [para. 36]. Kshirsagar et al., teach claims 4-7 and 12.  In an embodiment, a kit can include components that can be utilized to detect microorganisms. If desired, one or more additives (for example, lysis reagents, bioluminescence assay reagents, nucleic acid capture reagents (for example, magnetic beads), microbial growth media, buffers (for example, to moisten a solid sample), microbial staining reagents, washing buffers (for example, to wash away unbound material), elution agents (for example, serum albumin), surfactants (for example, Triton™ X-100 nonionic surfactant available from Union Carbide Chemicals and Plastics, Houston, Tex.), mechanical abrasion/elution agents (for example, glass beads), and the like) can be included in a kit as disclosed herein [para 091]. In an embodiment, the sample can be collected and concentrated on the filter. The filter can optionally be washed, lysis reagents can be added to the filter in order to lyse microorganisms and release the detection analyte such as ATP [para. 71]. Kshirsagar et al., teach claims 7-8, 21, 22, 25.
Kshirsagar et al., a system for/ isolating microorganisms from a sample, the sample having sample matrix and microorganisms, the system including a liner configured to afford contact of a concentration agent and the sample, to provide a microorganism-bound composition that includes concentration agent-bound microorganisms and sample matrix; a filter, the filter having a first surface and a second surface and comprising pores having an average pore size that is larger than the average size of the microorganisms; a filter support configured to contact the first surface of the filter and afford contact of the microorganism-bound composition with the second surface of the filter, wherein the liner and filter support are configured to afford filtration of the microorganism-bound composition through the filter in order to collect the concentration agent-bound microorganisms on the second surface of the filter [para 007] thereby teaching claims 29-31.
A variety of methods can be used to identify and/or quantify microorganisms, including, but not limited to, microbiological assays, biochemical assays (e.g. immunoassay), nucleic acid analysis, or a combination thereof. Specific examples of testing methods that can be used include, but are not limited to, lateral flow assays, microscopy (e.g., light microscopy, fluorescent microscopy, immunofluorescent microscopy, spectrophotometry  genetic techniques (e.g., polymerase chain reaction (PCR), transcription mediated amplification (TMA), hybridization protection assay (HPA), DNA or RNA molecular recognition assays, etc.), adenosine triphosphate (ATP) detection assays, immunological assays (e.g., enzyme-linked immunosorbent assay (ELISA))  culture techniques such as those that can be done using a growth medium (e.g., agar) and/or 3M PETRIFILM Plates other suitable analyte testing methods, or a combination thereof. In an embodiment, the microorganisms can be detected by culturing the microorganisms and counting the colonies. In an embodiment, the microorganisms can be detected colorimetrically, electrochemically, fluorimetrically, or lumimetrically. In an embodiment, the microorganisms can be detecting by culturing, or by utilizing immunoassay, enzyme assays or genetic analysis [para. 064]. Kshirsagar et al., teach claims 9-11 and 156-159.  This particular product has a sample container made of polypropylene and a filtrate container made of high impact polystyrene; has ¼″ and ⅜″ inner diameter quick-disconnect tubing adapters for vacuum connection; and utilizes a 47 mm diameter filter. Such an exemplary device (along with an appropriate filter(s)) could be utilized along with concentration agent in a kit or for carrying out the methods disclosed herein [para. 0097].  A variety of methods can be used to identify and/or quantify microorganisms, including, but not limited to, microbiological assays, biochemical assays (e.g. immunoassay), nucleic acid analysis, or a combination thereof. Specific examples of testing methods that can be used include, but are not limited to, lateral flow assays [para. 0064].  In certain embodiments, an optional prefilter as shown in FIG. 8A, can be positioned in the device  in a location that is upstream in the flow path, relative to the filter. The filter can be made of materials and have characteristics as discussed above with respect to exemplary filters [para. 0097].  Kshirsagar et al., teach claims 36-41 and 160. Kshirsagar et al., teach a method for isolating microorganisms from a sample, the sample comprising sample matrix and microorganisms, the method comprising the steps of: providing a receptacle, the receptacle configured to allow filtering of the sample and to reversibly contain the sample and a concentration agent; adding the sample to the receptacle, wherein a microorganism-bound composition will be formed in the receptacle, the microorganism-bound composition comprising concentration agent-bound microorganisms and sample matrix; filtering the microorganism-bound composition through a filter to collect the concentration agent-bound microorganisms on the filter, wherein the filter has an average pore size that is greater than the average size of the microorganisms; and culturing the microorganisms on the filter [claim 1]; thereby teaching claims 20. 
The methods and devices can significantly reduce back pressure and leakage issues that are often associated with filtering for microbiological analyses (because of the very small pore size filters that are usually required). The methods and devices can be quick, simple, portable and require no expensive equipment or highly skilled technician. When large pore size filters (e.g. at least about 10 μm or greater) are utilized, coliform enumeration can be done directly in commercially available culture films [para. 26]. Specific strains of microorganisms can then be detected from among the captured microorganism population using any known detection method for example with strain-specific probes or with strain-specific culture media. Once the sample is combined with the concentration agent in the receptacle, a microorganism-bound composition is obtained. A microorganism-bound composition includes concentration agent-bound microorganisms and sample matrix [para 0038]. Kshirsagar et al., teach claims 24 and 155.
An exemplary embodiment of this device is depicted in FIGS. 8A and 8B. FIG. 8A and FIG. 8B show exploded views of the component parts of an exemplary device. The device comprises a hollow, elongated body, which attaches to a removable support. The elongated body is an example of a double opening receptacle. A plunger is shaped and proportioned to fit within and move longitudinally through the interior of the body. The removable support, onto which a filter can be placed, is detachably attached to the body. At the lower end of the plunger  there is a sealing ring [para. 097].  Kshirsagar et al., teach claims 36-41. Therefore, Kshirsagar et al., teach a  method for testing for presence of bacteria; however does not specifically recite specific detection of Streptococcus group A bacteria from gargle fluid.
Karabay et al.,  teach efficacy of throat gargling for detection of group A beta-hemolytic streptococcus (see title). Karabay et al. teach the detection of group A beta hemolytic streptococcus bacteria from sampled gargled fluid (see abstract). Karabay et al. teach that the throat gargled method is quick, safe and easy method for detection or testing for presence of Streptococcus bacteria. (see abstract). Subject gargled with sterile saline for 10 sec and then gargle fluids were centrifuged wherein the residue was mixed and used for inoculation.  The gargle residue was streaked on agar plates  [page 39, col. 2].  Group A streptococcus was detected in both throat swabs and gargle specimens. The sensitivity of gargle procedure was above 80%.  The gargle method is a good alternative when throat swabs will stimulate excessive cough and/or cause nausea and will avoid undesirable swab induced gaggings, anxiety, stress and cough [page 40, col. 2].  Karabay et al. is cited as general examples of documents describing the detection of group A beta hemolytic streptococcus bacteria from sampled gargled fluid. Thereby teachings claims 12-15.
     Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teachings of the above references to obtain the instant invention. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the throat gargle of Karabay et al., into Kshirsagar et al method in order to improve the efficacy of throat gargle for Streptococcus when Kshirsagar et al., already teach detection of Streptococcus from collected sample that potentially contains a bacterial particulate; passing the sample through a filter; and subsequently, testing for the presence of the particulate trapped by the filter.  Furthermore, Karabay et al., teach throat gargle sample retrieval can avoid stress and anxiety while still providing sensitivity results.  Furthermore, it is no more than routine the variations taught in dependent claims are presently seen as within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.   Finally it would have been prima facie obvious to combine the invention of the Kshirsagar et al. to obtain a method of testing presence of bacteria specially Streptococcus in biological samples.
  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the teachings of diagnostic or detection methods thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
4.	Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.
Applicant respectfully submits that the biological arts are highly unpredictable, and that the Office Action has provided no substantive reasoning or evidence, either within or external to the cited references, that the person skilled in the art and familiar with Karabay et al. would have had a reasonable expectation that passing gargled fluid through a filter, instead of centrifuging gargled fluid, would result in similar or better sensitivity and specificity for detecting strep or any other microorganism. In response, the Office points to Kshirsagar et al., teach a method for isolating microorganisms from a sample, the sample comprising sample matrix and microorganisms, the method comprising the steps of: providing a receptacle, the receptacle configured to allow filtering of the sample and to reversibly contain the sample and a concentration agent; adding the sample to the receptacle, wherein a microorganism-bound composition will be formed in the receptacle, the microorganism-bound composition comprising concentration agent-bound microorganisms and sample matrix; filtering the microorganism-bound composition through a filter to collect the concentration agent-bound microorganisms on the filter, wherein the filter has an average pore size that is greater than the average size of the microorganisms; and culturing the microorganisms on the filter.  Kshirsager et al., teach the use of a filter. The methods and devices can significantly reduce back pressure and leakage issues that are often associated with filtering for microbiological analyses (because of the very small pore size filters that are usually required). The methods and devices can be quick, simple, portable and require no expensive equipment or highly skilled technician. When large pore size filters (e.g. at least about 10 μm or greater) are utilized, coliform enumeration can be done directly in commercially available culture films, therefore, one of ordinary skill in the art have a reasonable expectation to use a filter in the manner taught by Kshirsager et al.  Therefore, this argument is not persuasive because the Office Action's reasoned explanation as to why it applies to the particular pending claims and cited art.
Applicants argue there is no explanation for the combination of references regarding motivation or suggestion.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have a reasonable expectation of success by incorporating the throat gargle of Karabay et al., into Kshirsagar et al method in order to improve the efficacy of throat gargle for Streptococcus when Kshirsagar et al., already teach detection of Streptococcus from collected sample that potentially contains a bacterial particulate; passing the sample through a filter; and subsequently, testing for the presence of the particulate trapped by the filter.  
In response to applicant's argument that Karabay et al. themselves imply that they believed that simpler and less expensive separation techniques than centrifugation would not have a reasonable expectation of success for testing gargled fluid for group A streptococcus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kshirsagar et al., teach a each and every step for method for testing for presence of Streptococcus bacteria; however does not specifically recite detection from gargle fluid.  Karabay et al., teach efficacy of throat gargling for detection of group A beta-hemolytic streptococcus because throat gargled method is quick, safe and easy method. Furthermore, the gargle method is a good alternative and will avoid undesirable swab induced gaggings, anxiety, stress and cough. Therefore, Karabay et al., would have suggested to those of ordinary skill in the art that throat gargle enables detection of group A beta-hemolytic streptococcus.  Therefore, Applicants argument is not persuasive.
Applicants continue to argue that Karabay et al., used centrifugation while completely ignoring the primary reference of Kshirsagar et al. The Office asserts that Kshirsagar et al. teach all of the claimed method steps.  Furthermore, Kshirsager et al., teach away from the use of centrifuges because “….centrifugation (powered equipment) make them unsuitable for on-site applications. In addition, filtration of large volumes by use of mechanical means (via pistons or plungers) or manually applied pressure is very labor intensive due to the pressure required to force the sample through membranes having pore sizes small enough to isolate bacteria (0.22 to 0.45 microns). Thus, there is a need for simple, non-labor intensive, inexpensive, portable sample acquisition methods for processing large sample volumes.” [para. 0004].  Therefore,  Kshirsager et al., teach away from centrifugation because Kshirsager et al., teach a simple, non-labor intensive, inexpensive, portable sample acquisition methods for processing sample and the ability to analysis a gargle sample.   

Finally Applicants argue that “..despite this long-felt unmet need in the strep diagnostic arts for "avoiding the undesirable swab-induced gagging, anxiety, stress, and cough," about 12 years passed between the publication by Karabay et al. in 2005 of their labor-intensive centrifugation technique and the invention of filtration of gargled fluid by the inventors of the present application. 
  Again, Applicants ignore Kshirsager et al., clearly teaching of a method comprising: collecting, from a patient, fluid that potentially contains a particulate selected from the group consisting of: a bacterium and a virus; passing the gargled fluid through a filter; and subsequently, testing for the presence of the particulate trapped by the filter just as instantly claimed. Applicants ignore the fact that Karabay et al., detection of group A beta-hemolytic streptococcus in gargle fluid 12 years before Applicants invention.  Therefore, it is obvious, that all the components and method steps of the instantly claimed invention were already well known in the art. 
With respect to Applicants long-felt need argument, it  appears that Applicants merely state that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  Moreover,  attorney statements regarding  “long felt need” are not evidence and “long felt need” must be supported by an appropriate affidavit or declaration include statements regarding solution of a long-felt need, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. There is no actual proof or objective evidence regarding the long felt need.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01(c). 
Therefore, none of Applicants arguments are found persuasive and the rejection of record is maintained. 

Rejoinder
5.	 Applicants request rejoinder. However, Applicant is reminded that rejoinder is 
where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Applicant did not elect a product. There are no product claims; therefore no product can be found allowable. There are no process claims that depend from or otherwise include all the limitations of the patentable product to entered as a matter of right.  Furthermore, applicant already elected without traverse on March 9, 2022 the claims of Group I (claims 16, 32, 42-58 and 153-154) were withdrawn from consideration. Therefore, 


Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Guirguis ( US Patent 5077012) teach An apparatus for collecting biological fluids and holding samples taken from a biological fluid for qualitative and quantitative testing. The apparatus comprises a tubular container open at both ends with a quantitative test storage unit removably secured to one of said tubular container ends. The quantitative test storage unit has an open end, a cytology membrane mounted in the storage unit and a retaining rib. A shuttle assembly is slidably mounted in the tubular container comprising a cylindrical hollow piston defining a chamber, a thumb cover covering one end of the piston and a fluid flow aperture formed in the piston and a qualitative sample container assembly removable secured to the piston. The qualitative sample container assembly comprises a clip on membrane assembly including a membrane containing immobilized antibodies and a filter housing mounted to the clip on membrane assembly. The filter housing is adapted to be seated in the quantitative test storage unit after being slidably transported along the tubular container by the piston.
Gazenko (US 20100248350) teach  a device such as a medical device for the rapid detection, enumeration and identification of microorganisms. It is based on the production and accumulation of absorbent or fluorescent molecules during reactions between artificial substrates and enzymes in micro-channels of a sampling-detecting unit of the device. Enzymes of cells, or enzymes attached to cell bodies through antibody-enzyme conjugates, produce easily detectable concentrations of colored or fluorescent molecules in very small volumes, much faster than what is produced in conventional large volume devices. Microorganisms contained in the micro-channels appear as colored or fluorescent dots when viewed using a light or a fluorescent microscope.
	Smith (US 7,682,688) teach methods for separating one or more analytes present in a fluid sample. The methods involve passing the fluid through a filter having a microporous material, wherein the analytes are localized near the surface of the microporous material. Additional processing steps such as hybridization and amplification can be performed once the analyte is localized. In one method, once the analyte is localized, the analyte can be detected, counted, and correlated in order to determine the concentration of the analyte in the sample. Modified microporous materials and composite materials are also disclosed that can be used in any of the methods and articles described herein. The composite is composed of a microporous material and a pigment, wherein the pigment is incorporated in the microporous material. The pigments alter the optical properties of the microporous material, which enhances the detection of analyte once it is localized. In a further aspect, various kits and articles such as filtration devices containing any of the microporous materials described herein are provided.
Edwards et al.,:"Diagnosis of group A Streptococcal infections directly from
throat secretions", Journal of Clinical Microbiology (Vol.15, No.3), 1 March 1982(1982-03-01), pages 481-483. 


Conclusion
7.	No claims allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645